Citation Nr: 0611642	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  01-01 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to an increased, initial rating for service-
connected diabetes mellitus, currently rated 40 percent 
disabling.  

2.  Entitlement to an increased rating for service-connected 
rhinosinusitis, allergic with polyps of the left nares, 
currently rated 10 percent disabling.  

3.  Entitlement to an increased rating for service-connected 
bilateral defective hearing with tympanosclerosis of the left 
ear, currently rated 10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for 
shell fragment wound of the right leg. 

5.  Entitlement to an increased (compensable) rating for 
shell fragment wound of the left leg.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 and subsequent rating 
decisions from the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO). 

The issues of entitlement to increased ratings for the scars 
of the right and left legs are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is productive of no more 
than the required use of insulin, restricted diet, and 
regulation of activities; but the evidence does not show that 
the veteran suffers from episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.

2.  The lay and medical evidence has established that the 
veteran's rhinosinusitis is chronic and is manifested by more 
than six non-incapacitating attacks a year characterized by 
headaches, pain, and purulent discharge; the veteran has not 
had radical surgery with chronic osteomyelitis or near 
constant sinusitis symptoms after repeated surgeries.

3.  On VA audiometric examination in July 2005, the average 
right ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz was 49 dB 
(decibels) and right ear speech recognition ability was 83 
percent (rounded to 82 percent) (Level III).

4.  On VA audiometric examination in July 2005, the average 
left ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz was 110 dB 
and left ear speech recognition ability was 0 percent (Level 
XI).


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.119, Diagnostic Code 7913 
(2005).

2.  The criteria for a 30 percent evaluation, but not more, 
for rhinosinusitis have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.14, 4.97, Diagnostic Codes 6510-14, 6522 
(2005).

3.  The criteria for a 20 percent evaluation, but not more, 
for bilateral defecting hearing have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.68, 4.85, 4.87, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board concludes that the RO letter sent in February 2004 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims for an increased 
ratings for his rhinosinusitis and defective hearing, 
complied with VA's notification requirements and set forth 
the laws and regulations applicable to his claims.  

Regarding his diabetes mellitus claim, the Board concludes 
that the RO letter sent in March 2002 , complied with VA's 
notification requirements and set forth the laws and 
regulations applicable to his claim.  

In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claims, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was told to submit evidence he had in his 
possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable RO decision on claim for VA benefits.  This was 
accomplished in the diabetes mellitus claim.  

This was not accomplished in the rhinosinusitis claim or 
defective hearing claim, as the VCAA was enacted after the 
initial RO decision.  To the extent that such notification 
was not given on time, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post-
service medical records identified by the veteran.  The 
veteran has been provided several medical examinations and 
two hearing to present testimony.  As such, the record is 
sufficient for a decision.

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

Regarding the diabetes mellitus claim, the 4th element was 
satisfied by the March 2002 letter as the veteran was asked 
to list all private and VA treatment he received, as well as 
all medical opinions pertaining to his diabetes mellitus.  
The 5th element was not addressed in the notice letters.  The 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.  
Therefore, despite the inadequate notice provided to the 
veteran concerning this element, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision on these claims.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

Regarding the rhinosinusitis and defective hearing claims, 
the 5th element was not addressed in the notice letters.  
However, the Board is assigning higher ratings.  Once the RO 
effectuates the Board's grant, the RO can cure any VCAA 
notice defect with respect to the effective date element.  
Thus, any question as to the appropriate effective dates to 
be assigned is rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran concerning this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on these 
claims.  Id. 

II  Increased Rating Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, although the Board has thoroughly 
reviewed all medical evidence of record, the Board will focus 
on the most recent medical findings regarding the current 
level of the veteran's residuals.  

Since the veteran timely appealed the 40 percent rating 
initially assigned for his diabetes mellitus, the Board must 
consider his possible entitlement to "staged" ratings to 
compensate him for times since filing his claim when this 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson, 12 Vet. App. 
at 125-26.  Thus, the rule from Francisco is not applicable 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.

A.  Diabetes Mellitus 

Diabetes mellitus is rated under the provisions of 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  A 10 percent rating is 
assigned for diabetes mellitus manageable by restricted diet 
only.  A 20 percent rating is assigned for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities 
warrants a 40 percent rating.  A 60 percent rating is 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A total rating of 100 
percent is assigned for diabetes mellitus requiring more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1), 
compensable complications of diabetes are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Also, noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  

The Board notes that the veteran's clinical records contain 
numerous notations of insulin therapy and diet restrictions.  
The Board finds the veteran's assertions that he must 
restrict his activities due to his service-connected 
condition to be credible in light of his treatment records.  
The veteran has a noncompensable complication of diabetes 
mellitus, impotence.  However, the veteran's medical records 
do not demonstrate that the veteran has episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.  The veteran's clinical notes reveal 
many visits to a health care provider for diabetes mellitus.  
However, on none of these visits has ketoacidosis or 
hypoglycemic reactions been diagnosed.  Therefore, an 
increased rating is not warranted.  

The 40 percent rating represents the most severe his diabetes 
mellitus has been since filing his claim, he is not entitled 
to a "staged" rating for this condition under the current 
record.  See Fenderson, 12 Vet. App. at 125-26. 

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.

B.  Rhinosinusitis

The veteran's residuals of chronic sinusitis are currently 
evaluated as 10 percent disabling under VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.97, Diagnostic Code 6510-
14, effective from March 16, 1998.  Under these diagnostic 
criteria, a 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is given for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non- incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries, rate as 50 percent disabling.  An incapacitating 
episode of sinusitis is defined as one that requires bed rest 
and treatment by a physician.

The veteran contends that he has daily severe sinusitis 
symptoms characterized by headaches, pain, and purulent 
discharge, has many capacitating and non-capacitating attacks 
and undergoes frequent antibiotic therapy for the condition.  
The Board notes that a review of the veteran's treatment 
records does not reveal frequent antibiotic therapy for 
sinusitis.  There is no evidence to demonstrate that the 
veteran's condition causes frequent incapacitating attacks.  
However, his medical records indicate that he is frequently 
diagnosed with sinusitis or chronic sinusitis and 
antihistamines and nasal sprays are prescribed.  Based on the 
confirmed diagnoses and treatment for sinusitis noted in the 
medical evidence, and the veteran's statements of frequent 
attacks, the Board finds that the evidence establishes that 
the veteran suffers, at a minimum, with more than six non-
incapacitating episodes of sinusitis characterized by 
headaches, pain, and purulent discharge.  This symptomatology 
warrants a 30 percent evaluation under Code 6510.  The 
evidence does not support a 50 percent evaluation for 
sinusitis.  The veteran has not had radical surgery with 
chronic osteomyelitis, nor near constant sinusitis symptoms 
after repeated surgeries.  

38 C.F.R. § 4.97, Diagnostic Code 6522 provides that an 
evaluation of 10 percent is warranted for allergic rhinitis 
without polyps but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  The Board notes that the veteran has had previous 
surgery for the removal of nasal polyps.  However, the 
veteran could not obtain a higher rating under this 
Diagnostic Code as the highest rating under this Diagnostic 
Code is 30 percent..  

C.  Bilateral Defective Hearing with Tympanosclerosis of the 
Left Ear 

In statements and testimony, the veteran has alleged that his 
bilateral hearing loss is more severe than is currently 
evaluated by VA audiological examination.  He notes that he 
has deafness in the left ear as demonstrated by VA 
audiological evaluation.  He therefore, is quite surprised 
that such great loss of hearing is so poorly compensated, and 
requests an increased rating.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is experiencing with the 
criteria in VA's Schedule for Rating Disabilities (Rating 
Schedule)-which is based as far as practical on average 
impairment in earning capacity.  38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  And reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

Ratings for bilateral defective hearing range from 0 to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by a pure tone audiometry test in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hz.  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal auditory acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100- 
6110.

In addition to the general criteria, based upon research VA 
has identified two circumstances where alternative tables 
could be employed for exceptional patterns of hearing 
impairment.  One is where the pure tone thresholds in each of 
the four frequencies of 1000, 2000, 3000 and 4000 Hz are 55 
dB or greater.  The second was where pure tone thresholds are 
30 dB or less at frequencies of 1000 Hz and below, and are 70 
dB or more at 2000 Hz. 38 C.F.R. § 4.86.

On fee basis e audiological evaluation in July 2005, pure 
tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
45
50
50
50
49
LEFT
110
110
110
110
110

Regarding the veteran's left ear, there was no response at 
any Hertz level.  In this situation, the highest dB loss 
possible, 110 dB, under the test is recorded.  Speech 
audiometry revealed speech recognition ability of 83 percent 
in the right ear and of 0 percent in the left ear.

The Board notes that 38 C.F.R. § 4.87, Table VI provides for 
level II for average puretone decibel loss of 42 to 49 
decibels at a speech recognition ability of 84 percent and 
level III for puretone decibel loss of 42 to 49 decibels at 
82 percent speech recognition ability.  The RO rounded the 
veteran's speech recognition ability of 83 percent up to 84 
percent and indicated that the veteran's hearing acuity was 
at level II.  Although 38 C.F.R. § 3.29 provides guidance for 
rounding in situations involving VA pension payments and 38 
C.F.R. § 4.25 guidance for rounding in situations involving 
combined ratings; there is no regulation applicable to such 
action with regards to the rounding of numbers in hearing 
impairment claims.  However, when the evidence is in relative 
equipoise, the veteran is accorded the benefit of the doubt.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board notes that the evidence is in equipoise 
regarding whether an 83 percent discrimination should be 
rounded to 82 or 84.  Therefore, Board will apply an 82 
percent discrimination to the appropriate tables.  The 
reported test results reveal that the veteran's hearing 
acuity was at level III for the right ear, and at level XI 
for the left ear.  So when these numeric designations for the 
right and left ears are then applied to Table VII, the 
percentage of evaluation for hearing impairment is 20 percent 
disabling.  Other earlier VA audiometric examinations are of 
record but this latest examination is most favorable to the 
veteran's claim.  The requirements for an alternative rating 
pursuant to C.F.R. § 4.86 are not met in this case, so that 
regulation simply does not apply.  Therefore, the Board finds 
that an increased, 20 percent, rating is warranted.

The Board sympathizes with his situation.  However, the Board 
is bound by VA law and regulation to rating his hearing loss 
disability based on the specific requirements of the hearing 
loss tables discussed above.  And the application of these 
tables to the results of the hearing evaluations mentioned is 
a very "mechanical" (i.e., nondiscretionary) process.  See 
Lendenmann, 3 Vet. App. 345.  Because he is a layman, he 
simply has no competence to give a medical opinion, himself, 
on the severity of his hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the grant of 
increased, 20 percent, rating is the highest possible 
evaluation that can be given under the applicable hearing 
loss tables.  


ORDER

Entitlement to an increased initial rating for diabetes 
mellitus is denied.  

A 30 percent rating for rhinosinusitis is granted, subject to 
the controlling regulations governing the payment of monetary 
benefits.

A 20 percent rating for bilateral defective hearing is 
granted, subject to the controlling regulations governing the 
payment of monetary benefits.


REMAND

At his hearing in February 2006, the veteran contends that 
his service-connected shell fragment wounds of the legs have 
increased in severity since the latest examination.  He 
maintains that the scars are tender and painful and affect 
the functioning of his legs.  The Board notes the latest 
examination for these conditions was conducted in July 2005, 
and there is no indication that the examiner reviewed the 
claims file.  The scars were noted to have been nontender.  A 
fee basis examination was also conducted in April 2002.  The 
examiner stated that the claims file was not available for 
review.  The examiner also stated that there was mild 
tenderness to deep palpation.  Service connection for 
peripheral neuropathy of both lower extremities, secondary to 
his service-connected diabetes mellitus, has been granted.  
See 38 C.F.R. § 4.14 (the evaluation of the same disability 
under various diagnosis, known as pyramiding, is to be 
avoided.)  In addition, the veteran sustained injuries to his 
knees in post-service motor vehicle accidents in December 
1969 and December 1970.  The examinations of record are 
inadequate to determine the symptomatology exhibited by the 
service-connected scars.  

The claims for increased ratings for the scars of the right 
and left legs are also remanded to provide proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the type of evidence that is 
needed to establish the effective date for any award of 
benefits.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claims of service 
connection for increased ratings for the 
scars of the right and left legs, please 
send the veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish an effective date for the 
claims on remand, as outlined in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should schedule the veteran for 
a VA examination to determine the extent 
of the service-connected scars of the left 
and right leg.  The examination report 
should contain a complete description of 
the scars, their size, as well as a 
description of any disability, tenderness 
or functional limitation that is 
attributable to them.  If diminished 
function of either leg is found, the 
examiner should state what condition 
causes such loss of function.  Any 
indicated studies should be done, and the 
examiner should have the claims folder for 
his use.  

3.  The RO should readjudicate the 
veteran's claim for entitlement to 
increased ratings for superficial shell 
fragment wounds of the right and left 
legs.  If the action taken is adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the Board, 
if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


